289 S.W.3d 420 (2008)
Dustin TUCK, Appellant,
v.
ARKANSAS DEPARTMENT OF HUMAN SERVICES, Minor Child, Appellees.
No. 08-1240.
Supreme Court of Arkansas.
December 4, 2008.
Booth Law Firm, PLC, by: Frank Booth, Van Buren, AR, for appellant.
Gray Allen Turner, Office of Chief Counsel, for appellee.
PER CURIAM.
Rule 2-4 of the Rules of the Arkansas Supreme Court require petitions for review to "briefly and distinctly state the basis upon which the case should be reviewed" and "may include citations to authority or references to statutes or constitutional provisions." Although subsection (b) of that rule prohibits briefs in support of review petitions, it allows petitioners to attach a copy of their petition for rehearing before the Court of Appeals. Rule 2-3 dictates the procedure and requirements of petitions for rehearing and allows a brief in support to be filed with a petition for rehearing.
Appellee, the Arkansas Department of Human Services, claimed in its petition for review that the Court of Appeals "made errors of fact and law and should be reversed." The petition fails to note with particularity what it believes those errors to be and upon what grounds this court should grant review. Although Appellee attached its petition for rehearing, it is a nearly identical copy of the review petition and gives no additional argument or citation to authority. Appellee also attached its Brief in Support of Petition for Rehearing to its review petition, and it is in that document that Appellee makes its substantive argument regarding the errors it believes the appellate court made. Because Rule 2-4 prohibits this court from accepting briefs in support of petitions for review, we cannot consider the arguments made in the Brief in Support of the Petition for Rehearing.
For purposes of clarification to the Bar, this court will only consider the Petition *421 for Review filed with this court pursuant to Rule and, 2-4 if attached to the review petition, the Petition for Rehearing to the Court of Appeals. It will not accept a brief in support of the review petition and will not consider a brief in support of the rehearing petition.
Appellee's petition for review is denied.